Citation Nr: 1747939	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.  

(The issue of entitlement to service connection for otitis media of the right ear will be addressed in a separate concurrently issued Board decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for Meniere's syndrome.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in November 2014 and May 2016 and on each occasion the Board remanded for additional evidentiary development, including obtaining a VA examination by an Ear, Nose, and Throat (ENT) specialist to determine the nature and etiology of the Veteran's Meniere's disease.  

The Board notes that in August 2015 the Veteran filed a notice of disagreement (NOD) with a September 2014 rating decision for the issue of entitlement to service connection for a left ankle disability.  In June 2015 he submitted an NOD with a February 2015 rating decision, which denied higher ratings for pes planus and sinusitis.  The NOD's were acknowledged by the RO in July 2015 and November 2015 and have yet to be adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, these issues are not before the Board at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Pursuant to the November 2014 and May 2016 remand instructions, an otolaryngologist reviewed the record and rendered a medical opinion in June 2016 and an addendum opinion in February 2017.  The otolaryngologist concluded that the Veteran's Meniere's disease was not related to his military service because of the time frame between his service and the onset of symptoms that were possibly Meniere's related.  He indicated that he saw no documentation of symptoms that could be Meniere's related in his service records.  Furthermore, the otolaryngologist opined that the Veteran's service connected disabilities of bacterial rhinitis, deviated septum, and chronic maxillary sinusitis did not cause or aggravate his Meniere's disease.  

After a review of the record, the Board finds that the otolaryngologist did not provide a sufficient rational to support his conclusion that the Veteran's Meniere's disease was not related to service or his service connected disabilities.  In this regard, he failed to address the Veteran's in service complaints of dizziness and fainting spells, which are symptoms of Meniere's disease.  See Dorland's Illustrated Medical Dictionary, 539 (32nd ed. 2012); MedicineNet.com, recurrent aural vertigo, https://www.medicinenet.com/script/main/art.asp?articlekey=8827 (last visited on October 19, 2017).  

Moreover, the otolaryngologist failed to provide any rationale when determining that the Veteran's Meniere's disease was not related to his service connected disabilities.  

Furthermore, the Veteran asserts that his Meniere's disease was caused by his otitis media.  The Board finds that the Veteran's currently pending claim of service connection for otitis media, right ear, is intertwined with the issue of service connection for Meniere's disease.  

Accordingly, the Board finds that a remand is necessary for a VA examination to be obtained by an Ears, Nose, and Throat (ENT) specialist or otolaryngologist to determine the nature and etiology of his Meniere's disease.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an otolaryngologist, or Ears, Nose, and Throat (ENT) physician, who has not previously provided an opinion in this case, to determine the etiology of the Veteran's Meniere's disease.  The claims folder, including this remand, must be reviewed by the specialist and such review should be noted in the examination report.  

The examiner is to respond to the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current Meniere's disease is caused by his service connected disabilities of fractured nose, bacterial rhinitis, and/or sinusitis?  

b.  If not, is it at least as likely as not (probability of at least 50 percent) that his current Meniere's disease has been aggravated (permanently worsened beyond its natural progression) as a result of his service connected disabilities of fractured nose, bacterial rhinitis, and/or sinusitis?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of severity of disability that shows a baseline of the Veteran's Meniere's disease prior to aggravation?

c.  If the Veteran's Meniere's disease is not caused or aggravated by his fractured nose, bacterial rhinitis, and/or sinusitis, then is it at least as likely as not (probability of at least 50 percent) that the Meniere's disease had its onset and/or is otherwise related to his period of active service?

d.  If service connection is subsequently found for the Veteran's pending claim of otitis media, right ear, is it at least as likely as not (probability of at least 50 percent) that the Veteran's Meniere's disease is caused by otitis media, right ear?

e.  If service connection is subsequently found for the Veteran's pending claim of otitis media, right ear, is it at least as likely as not (probability of at least 50 percent) that the Veteran's Meniere's disease has been aggravated (permanently worsened beyond its natural progression) as a result of otitis media, right ear?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's Meniere's disease prior to aggravation. 

The examiner must provide a comprehensive rational for each opinion provided.  Specifically, the examiner must discuss the Veteran's history of dizziness and fainting spells noted in May 1966 and during his separation examination in February 1968.  Furthermore, the examiner must discuss the Veteran's post service complaints of dizziness in July 1986, October 2000, February 2008, August 2009, and July 2010.  See STR-Medical, VBMS, 01/19/1971, pp. 15-17, 38; Medical Treatment Record-Non-Government Facility, VBMS, p. 11; 02/09/2010, VBMS, Medical Treatment Record-Non-Government Facility; 07/15/2010, VBMS, Medical Treatment Record-Non-Government Facility; 03/21/2017, VBMS, Medical Treatment Record-Government Facility.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

	(CONTINUED ON NEXT PAGE)











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




